DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 02/02/2022.
Claims 1 – 17 are presented for examination.

Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 17, the prior art fails to show that the sensor device is positioned such that the first direction is oriented in a direction tangential to an imaginary circle having a center located on the rotation axis, and such that the second direction is either parallel to the rotation axis or is orthogonal to the rotation axis; and the sensor device is located at a predefined position relative to the magnet such that the magnetic sensitive elements are located in an annular zone around the rotation axis where a magnitude of a third magnetic field component of the magnetic field generated by the magnet, and orthogonal to the first magnetic field .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858